Appeal by the People from two orders of the County Court, Dutchess County (one as to each defendant), both dated October 1, 1974, each of which granted a motion to inspect Grand Jury minutes and which, upon such inspection, dismissed an indictment, with leave to the People to resubmit the chargés to the same or another grand jury. Orders reversed, on the law, motions denied and indictments reinstated. There was sufficient evidence before the Grand Jury to establish reasonable cause to believe that defendants committed the acts charged (CPL 190.65). Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Shapiro, JJ., concur.